Citation Nr: 9911631	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-46 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.  

2.  Entitlement to service connection for right foot bone 
spurs.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for bilateral flat feet, right foot bone 
spurs, and a bilateral knee disorder.  In May 1997, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  The veteran is 
represented in the instant appeal by the American Legion.  

The veteran may have submitted informal claims for service 
connection for a back disorder, a bilateral hip disorder, a 
bilateral leg disorder, and a bilateral ankle disorder.  It 
appears that the RO has not had an opportunity to act upon 
the informal claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Board 
Member cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  


FINDING OF FACT

In an April 2, 1999 written statement to the Board, the 
veteran indicated that he was withdrawing his claims for 
service connection for bilateral flat feet, right foot bone 
spurs, and a bilateral knee disorder.  


CONCLUSIONS OF LAW

1.  The veteran's appeal from the denial of service 
connection for bilateral flat feet has been withdrawal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1998).  

2.  The veteran's appeal from the denial of service 
connection for bilateral flat feet has been withdrawal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1998).  
3.  The veteran's appeal from the denial of service 
connection for a bilateral knee disorder has been withdrawal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.202, 20.204 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn by the veteran in 
writing at any time before the Board promulgates a final 
appellate decision.  38 C.F.R. §§ 20.202, 20.204 (1998).  The 
Board may dismiss any appeal which fails to allege a specific 
error of fact or law.  38 U.S.C.A. § 7105 (d)(5) (West 1991).  

In an April 2, 1999 written statement, the veteran advanced 
that he was "about to take this [appeal] out of the hands of 
the [Board]."  It was his "recommendation" that the Board 
"return" his claims to the St. Petersburg RO.  The Board 
finds that the veteran's statements may be reasonably 
construed as a request to withdraw his appeal from the denial 
of service connection for the claimed disorders.  As the 
veteran has withdrawn his appeal, the Board concludes that no 
allegation of error of fact or law remains for appellate 
consideration.  


ORDER

The veteran's appeal is dismissed.



		
LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 


